NUMBER 13-20-00258-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

      IN THE INTEREST OF A. P., H. L., B. L., AND G. Y., CHILDREN


       On Appellant’s Second Motion to Extend Time to File Brief.


                                        ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on July 6, 2020, and appellant’s brief was due August 16, 2020. Appellant J.L.

filed a motion for extension of time seeking ten days of additional time to file appellant’s

brief. We granted the motion and extended the deadline until August 31, 2020. The cause

is now before the Court on appellant’s second motion for extension of time to file the brief.

Appellant represents that there was a delay in obtaining certain record documents and

that appellee, the Department of Family and Protective Services, is unopposed to the

motion.
       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We hereby GRANT appellant’s second motion for extension of time and ORDER

appellant’s brief to be filed on or before 5:00 p.m. on Monday, September 14, 2020. No

further motions by appellant for extension of time will be entertained.

       IT IS SO ORDERED.

                                                                  PER CURIAM

Delivered and filed the 10th
day of September, 2020.




                                               2